Citation Nr: 1612659	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an initial disability rating of 0 percent for migraine headaches prior to April 10, 2015, and in excess of 10 percent from April 10, 2015, forward.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to June 2000, from February 2003 to May 2003, from May 2005 to August 2006, and from February 2008 to February 2009.

This matter is on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The decision granted service connection for migraine headaches and assigned a noncompensable (zero percent) disability rating.

The Veteran testified before the undersigned at a November 2014 video-conference hearing.  A hearing transcript is in the claims file.  The undersigned held the record open for 60 days to allow the Veteran to submit additional evidence.

In February 2015, the Board remanded the issue of entitlement to a 30 percent disability rating for service-connected migraine headaches for further development, to include providing a new VA examination.  In May 2015, the RO increased the Veteran's disability rating for migraine headaches from 0 (zero) to 10 percent effective April 10, 2015.  

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case must account for the electronic record.


FINDING OF FACT

The Veteran's migraine headaches are characterized by prostrating attacks that occur an average of once a month.



CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for migraine headaches are satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.124a, Diagnostic Code (DC) 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has stated that a rating of 30 percent for the entire claims period would satisfy his appeal for an increased disability rating for service-connected migraine headaches.  May 2011 Statement; see also May 2011 Conference Report (stating that a 30 percent disability rating would resolve his appeal for an increased disability rating for migraine headaches); February 2015 Board Decision.  This decision grants a 30 percent disability rating for the entire appeal period and so represents a full grant of the benefit sought.  Consequently, the Board does not need to address VCAA compliance, compliance with the Board's February 2015 remand directives, or entitlement to an extraschedular rating in this decision.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns diagnostic codes to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  

The RO rated the Veteran's migraines under DC 8100 (migraine headaches).  See 38 C.F.R. § 4.124a.  DC 8100 provides a disability rating of: 50 percent for migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability; 30 percent for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months; 10 percent for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a.

The Veteran has a history of frequent headaches that dates back to service.  See June 2005 Post-Deployment Medical Questionnaire; September 2006 Medical Questionnaire.  In December 2007, the Veteran reported taking Tylenol about four times a week to manage his headaches and in January 2008 he reported constant headache pain for which he was prescribed zolmitriptan.  December 2007 and January 2008 VAMRs.  In December 2008, the Veteran reported having had chronic headaches for the last three years and in October 2009 he reported having one migraine headache a week.  December 2008 and October 2009 VAMRs.  

During the June 2009 VA examination, the Veteran reported having had headaches for 15 years.  He explained that he gets headaches about twice a week for three hours in duration, is prescribed medication for his pain, and is reduced to performing minimal tasks when he has a headache.  In November 2009, the Veteran reported taking six Tylenol and four Motrin a week to manage his headache symptoms.  November 2009 Notice of Disagreement (NOD).

In a January 2012 statement, the Veteran observed that "[m]any times, I am reduced to staying at home in bed until I can manage the pain well enough to go to work."  January 2012 Substantive Appeal.  He reported having had a headache every morning and night for the last three weeks and that his headaches have forced him to stay in bed for up to two days.

At the November 2014 hearing, the Veteran testified that "[a]lmost every month I've had an episode where I had to take, leave work or just didn't go into work simply because of the headache."  November 2014 Hearing Transcript ("Some cases I'm having them [headaches] more than once a month[.]").  He also testified that he missed several days of work in March, April, May, and August 2014 due to migraine headaches and has had to cancel travel plans due to headache pain.  The Veteran explained that his migraine headaches are accompanied by light sensitivity and vomiting.  Id.

Letters from co-works dated November 2014 confirm that the Veteran's headaches regularly result in lost work time.  November 2015 D.M. Correspondence ("There have been many instance over the years . . . [that the Veteran has left] work due to migraine headaches as well as taken vacation days to s[t]ay home due to . . . headaches."); November 2015 J.T. Correspondence ("[V]erifying many occasions when . . . [the Veteran has] had to leave work due to migraine headaches as well as missed days due to prolonged migraines.").

The April 2015 VA examiner noted a diagnosis of migraine headaches to include migraine variants and that the Veteran has a history of migraine headaches dating back to 1991.  The examiner also noted that the Veteran's headaches have increased in frequency over time, have required bedrest, and can be severe to the extent that they are associated with nausea, vomiting, photophobia, and phonophobia.  The Veteran reported that his headaches last for between a day and three days, that he experiences prostrating headaches four times a month, and that he lost approximately 25 days of work in the last year due to headache pain.

The Veteran's statements regarding the frequency and severity of his migraine headaches constitute competent evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms such as pain that are experienced on a first-hand basis constitutes competent evidence); Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).  Although the Veteran's reports of the number of headaches he experiences a month vary slightly, his testimony in combination with the statements made by his co-workers and the VA examiner's findings indicate that he experiences prostrating headaches approximately one a month.  Neither the medical nor the lay evidence suggests that the Veteran's headaches are so debilitating that they result in severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.

Giving the Veteran the benefit of the doubt, a 30 percent disability rating for service-connected migraine headaches is granted for the entire claims period.


ORDER

A disability rating of 30 percent for migraine headaches is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


